     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PEGGY QUATTLEBAUM and                    )
JAMES QUATTLEBAUM,                       )
                                         )
            Plaintiff,                   )
                                         )   CASE NO. 1:19-cv-210-ALB
      v.                                 )
                                         )
FEDERAL EXPRESS                          )
CORPORATION                              )
AND FICTITIOUS DEFENDANTS A              )
THROUGH F,

            Defendants.

                           OPINION AND ORDER

      This matter comes before the court on Plaintiffs Peggy and James

Quattlebaum’s Motion for Leave to Amend and to Remand. (Doc. 10). Upon

consideration, the motion is GRANTED, and it is ORDERED that this action be

remanded to the Circuit Court of Houston County, Alabama.

                               BACKGROUND

      Peggy Quattlebaum alleges that she seriously injured her arm while manually

closing the doors of the FedEx Ship Center in Dothan, Alabama. (Doc. 10-1 ¶21).

Defendant FedEx had contracted with STR International, LLC to remodel the

Dothan center’s lobby. (Doc. 14-1 at 15). On the day before the accident, STR cut

off the power to the doors to perform some electrical work. (Id.) Because STR did
        Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 2 of 8




not complete its work that first day, the power remained off on the day of the

accident, requiring the doors to be manually opened and closed. (Id.) Quattlebaum

alleges that when she arrived, she saw a sign on the door that the door had to be

manually opened and closed. (Doc. 1-3 at 10). Quattlebaum alleges that when she

tried to leave, the doors suddenly closed on her arm. (Id. at 11). Quattlebaum then

filed suit in the Circuit Court of Houston County. (Id. at 9). The exact timeline of

ensuing procedural events is key to the motion for leave to amend and to remand, so

it is included below:

    Complaint Filed (Id. at 9)                                                              January 25, 2019
    Quattlebaum Admits Amount in Controversy (Doc. 1-4 at 2)                                March 5, 2019
    FedEx Identifies Taylor and Jackson (Doc. 1-3 at 126, 128)                              March 20, 2019
    FedEx files Notice of Removal (Doc. 1)                                                  March 22, 2019
    Leave to Amend (Doc. 10)                                                                May 14, 2019

                                                 STANDARD

         Rule 15(a)(2) of the Federal Rules of Civil Procedure states that “a party may

amend its pleading only with the opposing party’s written consent or the court’s

leave,” which the “court should freely give … when justice so requires.”1 But if an

amendment would add nondiverse defendants, destroying the court’s subject-matter

jurisdiction, the court applies the standard in 28 U.S.C. §1447(e). Ingram v. CSX



1
 Defendant argued that leave to amend “shall be freely given when justice so requires so long as the action has not
yet been placed on the trial calendar.” (Doc. 14 at 6). There was no scheduling order at the time of briefing, but the
court placed this case on the trial calendar in its June 4, 2019 Uniform Scheduling Order. However, the language
Defendant cites is from a prior version of the Federal Rules of Civil Procedure, and the current rules make no mention
of the trial calendar.

                                                          2
     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 3 of 8




Transp., Inc., 146 F.3d 858, 862 (11th Cir. 1998). Per Section 1447(e), “[i]f after

removal the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and

remand the action to the State court.”

                                   DISCUSSION

      The issue before the court is whether Quattlebaum should be allowed to add

nondiverse defendants, which would necessitate remand, after discovery has begun.

The court has jurisdiction to decide civil actions between diverse parties so long as

more than $75,000 is in dispute. 28 U.S.C. §1332. The parties concede that subject

matter jurisdiction exists, and that remand would be required if either Taylor or

Jackson is joined. Instead, FedEx alleges that Quattlebaum only seeks leave to join

Taylor and Jackson to engage in forum-shopping. (Doc. 14 at 12).

      While the court should freely give leave to amend when justice so requires,

“a district court must scrutinize more closely an amended pleading that would name

a new nondiverse defendant in a removed case because justice requires that the

district court also balance the defendant’s interests in maintaining the federal

forum.” Dever v. Family Dollar Stores of Georgia, LLC, 755 F. App’x 866, 869

(11th Cir. 2018) (per curiam). This close scrutiny when applying Section 1447(e)

requires the court to analyze four factors: (1) “the extent to which the purpose of the

amendment is to defeat federal jurisdiction,” (2) “whether [the] plaintiff has been


                                          3
     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 4 of 8




dilatory in asking for amendment,” (3) “whether [the] plaintiff will be significantly

injured if amendment is not allowed,” and (4) “any other factors bearing on the

equities.” Id. (quoting Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir.

1987)). The court “has broad discretion in weighing these factors to decide whether

to permit or deny an amendment.” Id.

                I. Whether Purpose is to Avoid Federal Jurisdiction

      The first factor the court analyzes is the extent to which the purpose of the

amendment is to defeat federal jurisdiction. In her initial complaint, Quattlebaum

sued those responsible for “maintaining the door in a safe, operable condition” as

well as those “repairing the door.” (Doc. 1-1 ¶¶6–7). Quattlebaum had tried

unsuccessfully to determine who the manager and employee were at the time of her

injury, but she did not learn their identities until after FedEx removed the case to

federal court. (Id.; Doc. 15 at 2). So, it makes sense that Quattlebaum would not seek

to join Taylor and Jackson until after removal because she only learned their

identities the day before FedEx filed notice of removal. Once Quattlebaum knew

Taylor and Jackson’s identities, Quattlebaum asked leave to amend only two months

after receiving notice of removal.

      The Eleventh Circuit recently addressed this issue for the first time in an

unpublished opinion in Dever v. Family Dollar Stores, 755 F. App’x 866 (11th Cir.

2018) (per curiam). The plaintiff in Dever attempted to sue a nondiverse defendant—


                                          4
      Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 5 of 8




the store manager on duty during her fall—before the defendant removed the case.

Id. at 867. Once the plaintiff realized her mistake, she asked leave to amend to add

the correct store manager, who was also a nondiverse defendant. Id. But the district

court denied the plaintiff’s request. Id. at 867–68.

      On review, the Eleventh Circuit noted that it had “not previously addressed

how a district court should decide whether to permit or deny joinder of a nondiverse

defendant after removal.” Id. at 869. Ultimately, the Eleventh Circuit remanded the

case to the district court, which had erred in failing to note that the plaintiff had

already tried to add a nondiverse defendant before removal. Id. at 868. On remand,

the district court weighed the Hensgens factors and granted the plaintiff leave to

amend. Dever v. Family Dollar Stores of Georgia, LLC, No. 2:17-cv-19, 2018 WL

6323078, at *4 (S.D. Ga. Dec. 3, 2018). Significantly, the court presumed that the

plaintiff did not engage in forum-shopping where she had tried to sue nondiverse

defendants in the initial complaint. Id. at *2.

      This same presumption applies even where a plaintiff sues unknown

defendants of unknown citizenships in the original complaint, so long as the plaintiff

always maintained that the unknown parties were liable. See id. at *3 (citing Dunigan

v. Countrywide Home Loans, Inc., No. 1:08-cv-3735-cc, 2009 WL 10698799, at *6

(N.D. Ga. Sept. 10, 2009)). Here, Quattlebaum sued fictitious defendants who were

“responsible for maintaining the door in a safe, operable condition” and who “failed


                                           5
     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 6 of 8




to use reasonable care in repairing the door causing [it] to be in a dangerous

condition.” (Doc 1-1 ¶¶6–7). Presumably, Quattlebaum had assumed that the

fictitious defendants sued would be residents of Alabama, the state in which they

worked. Because Quattlebaum had always intended to sue nondiverse defendants

and did so at the first opportunity, this factor weighs in favor of granting leave to

amend.

                         II. Whether Plaintiff was Dilatory

      The second factor is whether Quattlebaum was dilatory in asking for the

amendment. Quattlebaum first learned the identities of Taylor and Jackson on March

20th, FedEx removed the next day, and Quattlebaum filed for leave to amend about

two months later. (Doc. 1; Doc. 1-3 at 126, 128; Doc. 10) FedEx argues that this

length of time shows that Quattlebaum was dilatory. (Doc. 14 at 11). But many of

our sister courts have found similar lengths of time to be acceptable. Dever, 2018

WL 6323078, *3 (month and a half after removal was not dilatory); Starnes Davis

Florie, LLP v. GOS Operator, LLC, No. 12-387-WS-N, 2012 WL 3870413, at *4

n.10 (S.D. Ala. Sept. 5, 2012) (about a month after removal was not dilatory); Turner

v. Wal-Mart Stores E., L.P., No. 7:11-cv-181, 2012 WL 6048949, at *2 (M.D. Ga.

Dec. 5, 2012) (almost eleven months after removal and two months before discovery

ended was dilatory). Thus, this factor weighs in favor of granting leave to amend.

                       III. Whether Plaintiff will be Harmed


                                         6
     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 7 of 8




      The third factor is whether Quattlebaum will be significantly injured if the

amendment is not allowed. Quattlebaum’s complete relief does not depend on

joining Taylor and Jackson in this court—she could still sue Taylor and Jackson in

state court if she so wished. But requiring Quattlebaum to endure “the redundancy,

duplication of effort and expense, and multiplication of proceedings inherent in such

parallel litigation” weighs in favor of granting her leave to amend. See Dever, 2018

WL 6323078, at *3 (quoting Starnes, 2012 WL 3870413, at *4).

                   IV. Whether the Equities Favor Amendment

      Finally, the court must consider any other factors bearing on the equities. In

this case, the bottom line is that if Quattlebaum had known the identity of her

unknown defendants before discovery, she would have included them as defendants

from the beginning. And if Taylor and Jackson had been parties to the suit in state

court, FedEx would have had no basis for removing this action. See Holiday Isle,

LLC v. Clarion Mortg. Capital, Inc., No. 7-798-CG-C, 2008 WL 1756369, at *4

(S.D. Ala. Apr. 11, 2008) (hypothesizing that defendant would have had no basis for

removal had plaintiff known relevant facts before filing complaint because plaintiff

would have sued nondiverse defendants). Thus, the equities favor granting

Quattlebaum leave to amend to join Taylor and Jackson.




                                         7
     Case 1:19-cv-00210-ALB-SMD Document 17 Filed 06/18/19 Page 8 of 8




      After analyzing the four factors, the court holds that Quattlebaum’s leave to

amend should be granted and both Taylor and Jackson joined as parties to this case.

Because diversity jurisdiction no longer exists, the court must remand the case.

                                 CONCLUSION

      Based on the above reasoning, Plaintiffs’ Motion for Leave to Amend and to

Remand is GRANTED. Plaintiff shall file the proposed amended complaint on or

before July 2, 2019. It is ORDERED that once Plaintiff files the amended complaint,

the Clerk of Court is DIRECTED to take all necessary steps to REMAND this case

to the Circuit Court of Houston County, Alabama.

      DONE and ORDERED this 18th day of June 2019.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE




                                         8
